DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1/27   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krig (Patent 8464011), hereinafter as Krig, in view of Lee et al. (PGPUB 20110157974), hereinafter as Lee.
claim 1, Krig teaches a computing machine comprising: 
at least one matrix space having an embedded storage comprising a first array of cells (Fig 1. Memory 103) configured to hold at least one of a matrix, a multidimensional array, or a vector of values (It is well known that memory store matrix/array/vector) for computation 
wherein the at least one matrix space comprises at least one matrix region (Fig 3, a piece of data to be stored into the memory device) that is configured for security (Fig 1, with function secure programmable); and 
at least one matrix pointer register configured to store at least two of, an origin of the at least one matrix in the matrix space (Fig 3, pointer in the name column), a size of the at least one matrix in the matrix space (Fig 3, Size column), or a type of the at least one matrix in the matrix space (Fig 3, descriptions column).
But not expressly nibble cells with rows and columns are activated concurrently;
Lee teaches nibble memory elements are accessible by rows and columns concurrently ([0012] nibbles Fig 4, WLs, WL0 and GWL0, are activated for a nibble cell and also the bit lines for the nibble cell). 
Since Lee and Krig are both from the same field of semiconductor memory device, the purpose disclosed by Lee would have been recognized in the pertinent art of Krig. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use nibble memory cells as in Lee into the memory device of Krig for the purpose of speeding up the reading output. 
Regarding claim 4, Krig and Lee teach a computing machine. It is well known that memory ca be shared by processes/threads (e.g. Golab 20140310453 para [0006]).
Regarding claim 5, Krig teaches a matrix region is controllable or configurable by one or more of a monitor program, a hypervisor, a virtual machine monitor, or an operating system (Col 5, line 41-43).
claim 6, Krig teaches a set of machine instructions configured to secure the at least one matrix region (col 3 line 33).
Regarding claim 18, Krig teaches at least one matrix region is secured  by one or more of process group identifier keys, process keys, or thread keys (Fig 3, Access Mode I,  these invisible…are managed secure registers).

Claim 3, 17, 19, 23-24, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krig and Lee, in view of Hefetz (PGPUB 20180248892), hereinafter as Hefetz.
Regarding claim 3, Krig and Lee teach a computing machine as in rejection of claim 1,
But not expressly one triad of keys, wherein the at least one triad of keys comprising a process group identifier key, a process key, and a thread key;
Hefetz teaches at least one triad of keys comprising a process group identifier key, a process key, and a thread key ([0019]).
Since Hefetz and Krig are both from the same field of semiconductor computing device, the purpose disclosed by Hefetz would have been recognized in the pertinent art of Krig. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use keys as in Hefetz into the device of Krig for the purpose of managing information storage and operation. 
Regarding claim 17, Krig teaches secures the at least one matrix region (col 3, line 33), 
Hefetz teaches access control mechanism comprises a set of key registers associated with the at least one matrix region, a control logic, and at least one of: a set of process registers, or a set of thread registers ([0019]).
The reason for combining the references used in rejection of claim 3 applies.
claim 19, Krig teaches the process group identifier key authenticates one or more  process groups or operating systems; and wherein process key are used to authenticates one or more processes and wherein the thread key authenticates one or more computing threads within the processes to permit or block the one or more processes and permit or block the one or more computing threads  that access the at least one matrix region that is secured for a computation ([0019]).
Regarding claim 23, Krig teaches the at least one matrix region are independently controllable (Fig 3, each region is independently controlled).
Regarding claim 24, Krig teaches access permission of a process to a first matrix region is assigned when the first matrix region is secured. (Fig 13, each region is secured and assigned).
Regarding claim 31/32, Krig, Lee and Hefetz teach a computing machine as in claim 17, and Hefetz teaches to authenticate with keys, except exactly what the key values are. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set key values as a selected values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CC A 1 80).

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krig and Lee, in view of Mitsuyu (PGPUB 20130185740), hereinafter as Mitsuyu.
Regarding claim 7, Krig and Lee teach a device as in rejection of claim 6,
But not expressly a portion of the at least one matrix region is securable or selectable for use by at least one process or one or more threads.
Mitsuyu teaches a portion of the at least one matrix region is securable or selectable for use by at least one process or one or more threads ([0050]).
Since Mitsuyu and Krig are both from the same field of semiconductor memory device, the purpose disclosed by Mitsuyu would have been recognized in the pertinent art of Krig.

Regarding claim 8, Mitsuyu teaches at least one process or the one or more threads originate from a user application, an operating system, or a hypervisor (Fig 1).
The reason for combining the references used in rejection of claim 7 applies.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krig and Lee, in view of Shimizu et al. (Patent 4896249), hereinafter as Shimizu.
Regarding claim 11, Krig and Lee teach a device as in rejection of claim 1,
But not expressly both row bit lines and col bit lines.
Shimizu teaches a plurality of row bit lines comprising a set of row values; a plurality of row logic switches controlled by one or more row address lines;
a plurality of column bit lines comprising a set of column values; and a plurality of column logic switches controlled by one or more column address lines,
wherein the plurality of row bit lines are coupled to the storage cells via the plurality of row logic switches, and wherein the plurality of column bit lines are coupled to the storage cells via the plurality of column logic switches (Fig 3).
Since Shimizu and Krig are both from the same field of semiconductor memory device, the purpose disclosed by Shimizu would have been recognized in the pertinent art of Krig.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to memory structure as in Shimizu into the device of Krig for the purpose of managing of the device.


Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krig and Lee, in view of Moyer (PGPUB 20050055534), hereinafter as Moyer.
Regarding claim 13, Krig and Lee teach a device as in rejection of claim 1,
But not expressly the first array of storage cells is organized in one or more blocks along the plurality of row bit lines and the plurality of column bit lines,
Moyer teaches the first array of storage cells is organized in one or more blocks along the plurality of row bit lines and the plurality of column bit lines (Fig 12, block as in a square of element 100).
Since Moyer and Krig are both from the same field of semiconductor memory device, the purpose disclosed by Moyer would have been recognized in the pertinent art of Krig.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to memory structure as in Moyer into the device of Krig for the purpose of managing of the device.
Regarding claim 14, Moyer teaches at least a portion of the one or more matrix regions comprise the one or more blocks (Fig 12).
The reason for combining the references used in rejection of claim 13 applies.
Regarding claim 15, Krig teaches at least one block of the one or more blocks is controllable or configurable or securable (argument used in rejection of claim 5 applies).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krig, Lee and Moyer, in view of Mitsuyu (PGPUB 20130185740), hereinafter as Mitsuyu.
Regarding claim 16, Krig, Lee and Moyer teach a device as in rejection of claim 14,

Mitsuyu teaches at least a portion of the one or more blocks is independently configurable, controllable, or shareable ([0009] and [0062] blocks secured by this command).
Since Mitsuyu and Krig are both from the same field of semiconductor memory device, the purpose disclosed by Moyer would have been recognized in the pertinent art of Krig.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to memory structure as in Mitsuyu into the device of Krig for the purpose of managing of the device.

Claim 20-22, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krig, Lee and Hefetz, in view of Kobayashi et al. (PGPUB 20060095699), hereinafter as Kobayashi.
Regarding claim 20, Krig, Lee and Hefetz teach a computing device as in rejection of claim 17,
But not expressly access by one or more computing threads to the at least one matrix region is authenticated through a single key value. 
Kobayashi teaches access by one or more computing threads to the at least one matrix region is authenticated through a single key value ([0010] One key …as an authentication key).
Since Kobayashi and Krig are both from the same field of semiconductor memory device, the purpose disclosed by Kobayashi would have been recognized in the pertinent art of Krig.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use key as in Kobayashi into the device of Krig for the purpose of managing of the computing device.
Regarding claim 21/22, argument used in rejection of claim 21 applies.
claim 28, Kobayashi teaches at least one matrix region is secured with at least one key that controls and restricts access to any location within the at least one matrix region ([0010]).
The reason for combining the references used in rejection of claim 20 applies.
Regarding claim 29, Kobayashi teaches a logic responsive to contents of a process register or a thread register, and a key register to restrict a set of machine instructions to write computation results to a first matrix region (Fig 3A).
The reason for combining the references used in rejection of claim 20 applies.
Regarding claim 30, it is well known in the field to write result into a different part of the memory, i.e. a logic and one or more machine instructions that write computation results from the first matrix region to a second matrix region.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (PGPUB 20140019717), hereinafter as Yamashita, in view of Kobayashi.
Regarding claim 27, Yamashita teaches a method to secure a first matrix region in a computing machine and to provide access to the first matrix region to a computing thread, wherein the method comprises: 
storing a group key value into a process group key register configuring a first matrix region (Fig 4, PGID); 
storing a process key value into a process key register configuring the first matrix region (Fig 4, PID); 
storing a thread key value into a thread key register controlling the first matrix region (Fig 4, PPID); 
but not authenticating use a key,

performing one or more operating system, process or thread key matches to authenticate and affirm or deny permission to access the first matrix region by the computing thread (Fig 12 and [0010]).
Since Kobayashi and Yamashita are both from the same field of semiconductor memory device, the purpose disclosed by Kobayashi would have been recognized in the pertinent art of Yamashita.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use key as in Kobayashi into the device of Yamashita for the purpose of managing of the computing device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827